       Case 1:21-cv-00783-NONE-JLT Document 29 Filed 08/25/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ZURICH AMERICAN INSURANCE                          Case No.: 1:21-cv-0783 NONE JLT
     COMPANY, et al.,
12                                                      ORDER GRANTING PRO HAC VICE
                   Plaintiffs,
13                                                      APPLICATION OF ERIN BRADHAM
            v.                                          (Doc. 25)
14
     WM. BOLTHOUSE FARMS, INC.,
15
                   Defendant.
16
17
18          Erin Bradham has applied to appear pro hac vice for AIG Specialty Insurance Company and
19   Lexington Insurance Company. (Doc. 25) She has demonstrated good standing in the courts in the
20   State of Arizona (Doc. 25 at 3) and has paid the fee for admission. Id. She has not been admitted pro
21   hac vice over the last year. Therefore, the application is GRANTED.
22
23   IT IS SO ORDERED.
24      Dated:    August 25, 2021                             _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
